                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 EASTERN DIVISION



MONTY SHELTON                                                              PETITIONER


v.                            NO. 2:18-cv-00177 JM/PSH


GENE BEASLEY, Warden,                                                     RESPONDENT
FCI-Forrest City Low



                                         ORDER


      The Court has received findings and a recommendation from Magistrate Judge

Patricia S. Harris. No objections have been filed. After a careful, de novo review of the

record, the Court concludes that the findings and recommendation should be, and

hereby are, approved and adopted in their entirety as this Court’s findings in all

respects. The motion to amend filed by petitioner Monty Shelton is granted. See Docket

Entry 6. His motion for temporary restraining order, though, is denied. See Docket Entry

3.

      IT IS SO ORDERED this 5th day of March, 2019.




                                                 UNITED STATES DISTRICT JUDGE
